BARHAM, J.,
concurs. Applicant has failed to attach the evidence presented in the trial court at his hearing to this application. He has not asked for or been denied a transcript of that evidence. Since he does not desire a review of the evidence, he apparently relies upon the trial judge’s reasons for denial of the writ as a correct finding of fact. A review of those reasons establishes a negation of relator’s allegations. Therefore the showing made does not warrant the relief sought. See concurrence in State ex rel. Toups v. Henderson, 257 La. 448, 242 So.2d 575, on our docket.